Citation Nr: 0935051	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  02-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2009 decision granting a joint motion for 
remand from the United States Court of Appeals for Veterans 
Claims (CAVC) regarding a Board decision rendered in January 
2008.  This matter was originally on appeal from a May 2002 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Boston, Massachusetts.  The Veteran 
had a hearing before the Board in November 2003 and the 
transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In January 2008, the Board found, in pertinent part, the 
preponderance of the evidence to be against the Veteran's 
claim of entitlement to service connection for hearing loss.  
The Veteran alleged that his current hearing loss is due to 
an in-service accident where he fell in the Rhine River and 
contracted an ear infection.  In the alternative, the Veteran 
also alleges he was exposed to in-service noise trauma, to 
include firing of weapons and mortar attack.  In denying the 
claim, the Board cited to, among other things, an August 2007 
VA examiner's opinion stating that the Veteran's hearing loss 
was not likely due to the Rhine River incident and more 
likely related to his Meniere's Disease (which is not 
service-connected).

The Veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court).  In June 2009, 
the Court issued a decision granting a joint motion for 
remand and vacating the January 2008 Board decision and 
remanding the Veteran's claim for further development.  
Specifically, the motion found the August 2007 VA examiner's 
opinion to be incomplete because the examiner did not 
consider all possible theories of service-connection.  That 
is, while the examiner discounted the Rhine River accident as 
the possible link to the Veteran's current hearing loss, the 
examiner did not discuss the Veteran's in-service noise 
exposure.  Similarly, while the examiner found the Veteran's 
hearing loss more likely to be related to Meniere's disease, 
the examiner did not proffer an opinion of whether the 
Veteran's Meniere's disease could be related to any incident 
of his military service.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current disability, 
including those unknown to the veteran). 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regards to 
service connection, the Board notes that the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, regrettably, the Veteran's service treatment 
records are largely unavailable because of a fire-related 
incident.  Where "service medical records are presumed 
destroyed . . . the BVA's [Board's] obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The salvageable records include the Veteran's separation 
examination and his DD-214.  The separation examination 
indicates a normal whisper hearing test at the time of the 
Veteran's separation from the military.  The Veteran alleges, 
while in the military, he was hospitalized for an ear 
infection following his fall into the Rhine River.  Despite 
the RO's efforts, this hospitalization and treatment could 
not be objectively confirmed.  The Veteran further details 
in-service noise exposure, but does not contend he ever 
sought treatment during service for hearing loss.  His DD-214 
confirms the Veteran served in Germany with an infantry unit, 
although there is nothing in his record indicating he ever 
served in combat.  

The Veteran's post-service treatment records indicate 
diagnoses of bilateral sensorineural hearing loss in the 
1980s, over three decades after service.  The Veteran further 
supplied a statement from a friend who indicated knowing the 
Veteran since 1976, who had hearing problems at that time, 
which was still over two decades after service.  

In 1989, private treatment records reflect diagnoses of total 
loss of hearing in the right ear, hearing loss in the left 
ear, bilateral tinnitus and Meniere's disease.  
Significantly, in 1989 the Veteran had extensive testing done 
for his various symptoms.  A June 1989 treatment record 
described the Veteran's right ear hearing as "totally gone" 
and his left ear hearing as "poor as well."  It was unknown 
why the Veteran's hearing was so poor, but it was ultimately 
concluded in October 1989 that the Veteran had Meniere's 
disease.  In short, the private treatment records from 1989 
seem to allude to a connection between the Veteran's hearing 
loss and Meniere's disease.  This is in accord with the 
findings of the August 2007 VA examiner.

It is noteworthy that the Veteran did claim entitlement to 
service connection for tinnitus and Meniere's disease in 
November 2002 and the claims were denied in a July 2003 
rating decision.  The claims were not appealed and are not 
properly before the Board here.  

In contrast, the Veteran, in support of his claim, submitted 
a statement from his private doctor dated January 2002 
indicating the Veteran's hearing loss is likely related to a 
war-related injury or at least partially due to in-service 
noise exposure.  The June 2009 joint motion for remand 
further indicates the Board did not properly explain why this 
January 2002 opinion did not carry more weight than the 
August 2007 VA examination.

In light of the joint remand and the conflicting medical 
evidence, the Board concludes a new VA examination is 
warranted to afford the Veteran one more medical opinion to 
resolve any ambiguities in the claims folder.  This is 
especially warranted given the Board's heightened duty to 
explain its findings and conclusions because of the 
unavailable service treatment records.  O'Hare, 1 Vet. App. 
at 367.  In requesting a VA examination, the RO should 
specifically request the examiner to reconcile any and all 
conflicting medical opinions to include the private opinion 
rendered in January 2002 and the VA examiner's opinion 
rendered in August 2007.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from December 2004 to the 
present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's medical records 
from the VAMC in Boston, Massachusetts 
from December 2004 to the present. All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an appropriate examination for his 
hearing loss claim to determine the extent 
and likely etiology of any hearing loss 
found.  The examiner should specifically 
comment on the following:

*	Whether any hearing loss found is 
related to his alleged in-service 
fall into the Rhine River and 
subsequent ear infection;
*	Whether any hearing loss found is 
related to military noise 
exposure;
*	Whether any hearing loss found is 
related to non-military noise 
exposure, illness, trauma or 
disease, to include Meniere's 
Disease;
*	To the extent his hearing loss is 
due to some illness, trauma or 
disease, to include Meniere's 
disease, outside of his military 
service, whether any of these 
illnesses, trauma or diseases, to 
include Meniere's disease, can be 
attributed to any incident of his 
military service.  

Pertinent documents in the claims folder 
must be reviewed by the examiner, to 
include a copy of this Remand, and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
especially the opinions rendered by the 
private doctor in January 2002 and the VA 
examiner in August 2007 .  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

